IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WAYNE PAUL BURKETT, :
Plaintiff, - CIVIL ACTION: 1:18-cv-02058
Vv. ( Judge Jones)
: (Magistrate
SGT. TRAVIS SHEAFFER, : wie eee Es oe R
et al., : JUN 26 20 E
Defendants. : : PER tke 9

MEMORANDUM | TEE

Plaintiff, Wayne Paul Burkett, has been granted leave to proceed

 

in forma pauperis in this pro se Federal civil rights action. Presently
pending before the court is plaintiffs motion to appoint counsel. (Doc.
22). For the following reasons, the motion will be denied without
prejudice.

Although civil litigants have no constitutional or statutory right to
appointed counsel, Parham v. Johnson, 126 F.3d 454,456-57 (3d Cir.
1997), the Court has discretion “to request an attorney to represent any
person unable to afford counsel.” 28 U.S.C. §1915(e)(1); see also
Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v.
Grace, 6 F.3d 147, 153 (3d Cir. 1993). The district court’s appointment

of counsel is discretionary and must be made on a case-by-case basis.
1
Tabron, 6 F.3d at 157-58.

The United States Court of Appeals for the Third Circuit has
stated that the appointment of counsel for an indigent litigant should be
made when circumstances indicate “the likelihood of substantial
prejudice to him resulting, for example, from his probable inability
without such assistance to present the facts and legal issues to the court
in a complex but arguably meritorious case.” Smith-Bey v. Petsock, 741
F.2d 22, 26 (3d Cir. 1984).

The initial determination to be made by the court in evaluating
the expenditure of the “precious commodity” of volunteer counsel is
whether the case has some arguable merit in fact or law. Montgomery,
294 F.3d at 499. If a plaintiff overcomes this threshold hurdle, other
factors to be examined are:

(1) the plaintiff's ability to present his or her own case;

(2) the difficulty of the particular legal issues;

(3) the degree to which factual investigation will be necessary
and the ability of the plaintiff to pursue investigation;

(4) The plaintiffs capacity to retain counsel on his or her own
behalf;
(5) the extent to which the case is likely to turn on credibility
determinations; and

(6) whether the case will require testimony from expert
witnesses.

Id. (Citing Tabron, 6 F.3d at 155-57). The Third Circuit Court of
Appeals added two other factors to be taken into consideration: (1) the
court’s willingness to aid the indigent party in presenting his or her
own case; and (2) the available supply of lawyers willing to accept
section 1915(e) requests within the relevant geographic area. See
Gordon v. Gonzalez, 232 Fed. Appx. 153 (8d Cir. 2007). In Tabron, the
court emphasized that volunteer lawyer time is extremely valuable and
court should not appoint counsel indiscriminately. Tabron, 6 F.3d at
157.

Assuming arguendo that the complaint has merit, plaintiff fails to
set forth sufficient circumstances warranting the appointment of
counsel. See Tabron, 6 F.3d at 156-58. The plaintiff requests that we
grant his motion for the following reasons: (1) he is not trained in the
law or skilled in the art of cross-examination; (2) he is unable to do legal

research and investigations; (3) the issues will turn on the credibility of

3
the parties; and (4) he has been unable to retain counsel. (Doc. 22). In
his complaint and the subject motion, the plaintiff demonstrates the
ability to present comprehensible arguments and to present his own
case. He makes reference to relevant statutes. Furthermore,
investigation of the facts is not beyond plaintiffs capabilities and he is
familiar with the facts of this case.

It is also noted that this court does not have a large group of
attorneys who would represent the plaintiff in this action in a pro bono
capacity.

Based on the foregoing, it does not appear that plaintiff will suffer
prejudice if forced to prosecute this case on his own. The Court’s duty to
construe pro se pleadings liberally, Haines v. Kerner, 404 U.S. 519
(1972), Riley v. Jeffes, 777 F.2d 148, 147-48 (3d Cir. 1985), coupled with
plaintiffs apparent ability to litigate this action, militate against the
appointment of counsel. Accordingly, the motion for appointment of
counsel will be denied, without prejudice. As the Court in Tabron
stated,

[A]ppointment of counsel under §1915(d) may be made
at any point in the litigation and may be made by the

4
district court sua sponte ...even if it does not appear
until trial (or immediately before trial) that an indigent
litigant is not capable of trying his or her case, the
district court should consider appointment of counsel
at that point.

Tabron, 6 F.3d at 156-57. Therefore, in the event that future proceedings
demonstrate the need for counsel, the matter may be reconsidered
either sua sponte or upon motion of the plaintiff.
A separate Order follows.
Fr

OSEPH F.S RITO, JR.
United States Magistrate Judge

Dated: June 26, 2019
